DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are allowed.
The instant application claims priority to provisional application No. 62/676,187 filed on 05/24/2018.
The instant application claims priority to provisional application No. 62/725,999 filed on 08/31/2018.
The instant application claims priority to provisional application No. 62/747,452 filed on 10/18/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Polo-Malouvier1, Morimoto2, Jackson3 and Xu4.

Polo-Malouvier teaches attributes associated with identifiers of an attribute group to which an attribute belongs (Paragraph 20).  Polo-Malouvier further teaches attribute value pairs (Paragraph 54).  Polo-Malouvier further teaches a data access layer along with data sources (Paragraph 16).

Morimoto teaches a score of a document in a document group corresponding to classification information (Paragraph 15).

Jackson teaches determining a score for each pair of attributes compared between a known profile and an observe profile (Paragraph 45).

Xu teaches profile features of the node from the candidate data structure are matched with the profile features of the node from the source data structure (Paragraph 79).

The prior art of record does not expressly disclose:
“updating, by one or more processors, responsive to identifying the particular first value from the second data point, the association score between the first node profile and the particular first value based on a second timestamp corresponding to when the second email was transmitted or received or when the second contact record object or the second account record object was updated.”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164      

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
    

    
        1 Polo-Malouvier et al., Patent Application Publication No. 2010/0114897
        2 Morimoto et al., Patent Application Publication No. 2016/0110826
        3 Jackson et al., Patent Application Publication No. 2018/0288060
        4 Xu et al., Patent Application Publication No. 2015/0120714